DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-4, 6, 8, 10, 12-13, 15, 17, and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of bleed air system for a gas turbine, relevant prior art Hershey (US 2009/0037035) , Sautron (US 2017/0233081), Schafer (US 4,991,389), and Panov (US 2019/0128192) teaches a bleed outlet; one or more bleed flowpaths operably connected to the bleed outlet to divert a bleed airflow from a gas turbine engine flowpath, each bleed flowpath including: two or more bleed ports disposed at a separate axial location of the gas turbine engine to divert the bleed airflow from a gas turbine engine flowpath; a bleed duct in fluid communication with the bleed ports and configured to convey the bleed airflow from the two or more bleed ports to the bleed outlet; a valve disposed at each bleed port of the two or more bleed ports configured to move between an opened position and a closed position; one or more sensors disposed along the bleed flowpath to sense one or more conditions of the bleed airflow along the bleed flowpath; and one or more turbine manifolds disposed at a turbine section of the gas turbine engine and extending at least partially circumferentially around the turbine section, the one or more bleed flowpaths operably connected to the bleed outlet via the one or more turbine manifolds, the one or more turbine manifolds configured to provide the bleed airflow to one or more components of the turbine section to cool the one or more components; wherein the one or more sensors are disposed along the bleed flowpath downstream of the valve between the valve and the one or more turbine manifolds; and a controller configured to move the valve at a particular bleed port to the opened position based on the sensed one or more conditions, thereby selecting a source of the bleed airflow from the two or more bleed ports based on the sensed one or more conditions; 96633US01 (U421154US)2Application No. 15/601,544 wherein the controller utilizes feedback from the valves to ensure a correct valve position is achieved and maintained; and wherein the controller identifies and mitigates the effects of sensors of the one or more sensors which malfunction.
 
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the valve disposed at a first bleed port of the two or more bleed ports is mechanically connected to the valve disposed at a second bleed port of the two or more bleed ports via a linkage, such that opening of the valve disposed at the first bleed port forces closure of the valve disposed at the second bleed port via the mechanical connection”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741